Judge JOHNSON
dissenting.
I agree with respondent-appellants’ argument that the focus of G.S. 30-3(b) is on the testatrix, not on the dissenting spouse. The testatrix was not a party to her dissenting spouse’s adoption of two of her children; rather, she merely consented to it. While the adoption changed the dissenting spouse’s status vis-a-vis the adopted children and theirs vis-a-vis him, it did not change the testatrix’ status vis-a-vis the children or theirs vis-a-vis her. The adoption by the second spouse notwithstanding, both in fact and in law the adopted children remain lineal descendants surviving the testatrix by her first marriage, not by her second.
*309I therefore respectfully dissent. My vote is to reverse the judgment of the Superior Court which confirmed and adopted the judgment of the Clerk, and to remand to the Superior Court for further remand to the Clerk with instructions to enter a judgment decreeing that the dissenting spouse shall take only one-half of his statutory intestate share.